In Mandamus. On answer of respondent. Sua sponte, an alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.CtPrac.R. X:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relator shall file a brief within ten days of the filing of the evidence; respondent shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within seven days after fifing of respondent’s brief.
Lanzinger, J., dissents and would dismiss the cause.